Exhibit 10.60

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of September 1,
2004, by and between DEL MONTE CORPORATION, a Delaware corporation, with its
principal place of business in San Francisco, California (the “Corporation”) and
RICHARD W. MUTO, an individual residing in the State of California
(“Executive”).

RECITALS

WHEREAS, the Corporation desires to employ Executive on the terms and conditions
set forth herein, and Executive desires to be employed by the Corporation on
such terms and conditions.

NOW, THEREFORE, in consideration of the foregoing recital, the promises,
covenants and agreements of the parties, and the mutual benefits they will gain
by the performance of the promises herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

AGREEMENT

1. Term of Employment; Duties.

(a) Term of Employment. The Corporation agrees to employ Executive as its Vice
President, Human Resources and Executive hereby accepts such employment, subject
to the terms and conditions set forth herein. The term of employment of
Executive under this Agreement shall begin as of the date hereof and continue
until terminated pursuant to Section 4 hereof. Notwithstanding the foregoing,
the provisions of Sections 4(i) (Ongoing Obligations), 5 (Indemnification), 6
(Proprietary Information Obligations), 7 (Noninterference), 8 (Injunctive
Relief), and 10 (Miscellaneous) shall survive the termination of this Agreement.

(b) Duties. Executive shall serve in an executive capacity and shall perform
such duties as are consistent with Executive’s position as Vice President, Human
Resources and as may be reasonably required by the Del Monte Corporation Board
of Directors (the “Board”). In such position, Executive shall (i) plan and
direct the development and implementation of policies and programs relating to
human resource management for all manufacturing locations; (ii) direct and
control employment, recruiting and labor relations for the manufacturing
locations; (iii) direct company-wide AA/EEO compliance, training and safety.

(c) Exclusive Performance of Duties. While employed by the Corporation,
Executive agrees that Executive shall devote substantially all of Executive’s
business time and best efforts solely and exclusively to the performance of
Executive’s duties hereunder and to the business and affairs of the Corporation,



--------------------------------------------------------------------------------

whether such business is operated directly by the Corporation or through any
affiliate of the Corporation. Executive further agrees that while employed by
the Corporation, Executive will not, directly or indirectly, provide services on
behalf of any competing corporation, company, limited liability company,
partnership, joint venture, consortium, or other competing entity or person,
whether as an employee, consultant, independent contractor, agent, sole
proprietor, partner, joint venturer, creditor, corporate officer or director;
nor shall Executive acquire by reason of purchase during the term of Executive’s
employment with the Corporation the ownership of more than one percent (1%) of
the outstanding equity interest in any such competing entity. For purposes of
this Agreement, a “competing” entity is one engaged in any of the businesses in
which the Corporation is engaged during Executive’s employment with the
Corporation, which includes without limitation: (i) dry and canned pet food and
pet snacks business in the United States and Canada, (ii) specialty pet food
business conducted worldwide, (iii) ambient tuna business in North America,
(iv) other ambient seafood business involving products marketed in North
America, (v) retail private label soup and retail private label gravy businesses
in the United States, (vi) broth business in the United States, (vii) infant
feeding business in the United States, and (viii) the manufacture and sale of
processed fruits and vegetables, pineapple products and tomato products in the
United States and South America (the “Businesses”). Subject to the foregoing,
Executive may serve on boards of directors of non-competing unaffiliated
corporations, subject to advance approval by the Chief Executive Officer
(“CEO”), and may serve on the boards of charitable organizations.

(d) Corporation Policies. The employment relationship between the parties shall
be governed by the general employment policies and practices of the Corporation,
including, without limitation, the Del Monte Foods Standards of Business
Conduct; provided, however, that when the terms of this Agreement differ from or
are in conflict with the Corporation’s general employment policies or practices,
this Agreement shall control.

2. Compensation and Benefits.

(a) Salary. Executive shall receive for Executive’s services rendered hereunder
an annual base salary of One Hundred Ninety-Four Thousand Three Hundred Dollars
($194,300), as adjusted from time to time by the Compensation Committee of the
Board (the “Base Salary”), payable on a semi-monthly basis in twenty-four
(24) equal installments, less all applicable federal, state or local taxes and
other normal payroll deductions.

(b) Annual Bonus. While a full-time employee of the Corporation, Executive shall
be entitled to participate in the Del Monte Foods Company’s Annual Incentive
Plan or any applicable successor plan (the “AIP”) pursuant to the terms and
conditions set forth therein. Executive shall be eligible to receive an annual
AIP bonus (the “Bonus”) targeted at 35% of Executive’s Base Salary, as adjusted
from time to time in accordance with the AIP. AIP awards are not guaranteed and
actual payment of the Bonus is subject to the performance of the Corporation and
Del Monte Foods Company and Executive’s individual achievements.

 

2



--------------------------------------------------------------------------------

(c) Employee Welfare Benefits. During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any group insurance
for hospitalization, medical, dental, vision, prescription drug, accident,
disability, life or similar plan or program of the Corporation now existing or
established hereafter to the extent that Executive is eligible under the general
provisions thereof. The Corporation may, in its sole discretion and from time to
time, establish additional senior management benefit programs as it deems
appropriate. Executive understands that any such plans may be modified or
eliminated in the discretion of the Corporation in accordance with applicable
law.

(d) Pension and Retirement Benefits. During Executive’s employment with the
Corporation, Executive shall be entitled to participate in any pension, 401(k)
and retirement plans of the Corporation now existing or established hereafter to
the extent that Executive is eligible under the general provisions thereof. The
Corporation may, in its sole discretion and from time to time, establish
additional senior management benefit programs as it deems appropriate. Executive
understands that any such plans may be modified or eliminated in the discretion
of the Corporation in accordance with applicable law.

(e) Vacation. Executive shall be entitled to a period of annual paid vacation
time equal to not less than six (6) weeks per year as adjusted from time to time
in accordance with the Corporation’s vacation policy. The days selected for
Executive’s vacation shall be mutually agreeable to the Corporation and
Executive. Executive’s eligibility to carryover or to be paid for any portion of
Executive’s accrued, but unused vacation shall be subject to the Corporation
policy applicable to employees at a similar level in effect during the term of
this Agreement.

(f) Expenses. Subject to compliance with the Corporation’s normal and customary
policies regarding substantiation and verification of business expenses, the
Corporation shall directly pay or shall fully reimburse Executive for all
customary and reasonable expenses incurred by Executive for promoting, pursuing
or otherwise furthering the business of the Corporation and its affiliates.

(g) Perquisites and Supplemental Benefits. During Executive’s employment with
the Corporation, Executive shall be entitled to participate in the Corporation’s
Executive Perquisite Plan, subject to the terms and conditions thereof, and such
other perquisites and supplemental benefits, if any, as may be approved from
time to time by the Compensation Committee of the Board. Executive understands
that any such plans may be modified or eliminated in the discretion of the
Corporation in accordance with applicable law.

3. Stock Options.

(a) During Executive’s employment with the Corporation, Executive shall be
eligible to participate in the applicable stock and stock option plans of Del
Monte Foods Company. The terms and conditions of any stock or stock option
agreement entered into by Executive and Del Monte Foods Company from time to
time are hereby incorporated into this Agreement.

 

3



--------------------------------------------------------------------------------

(b) From time to time during Executive’s employment with the Corporation, the
Board (or a committee thereof) shall evaluate the performance of management of
the Corporation and determine whether it is appropriate to grant any additional
stock and/or stock options to management, including without limitation,
Executive. The Board (or such committee) shall be under no obligation to grant
any such stock or stock options to Executive (or any other member of
management), but will take into consideration industry standards for stock and
stock option issuances to Vice Presidents, Human Resources in similar
circumstances.

4. Termination of Employment.

(a) Termination Upon Death. If Executive dies during Executive’s employment with
the Corporation, the Corporation shall pay to Executive’s estate, or other
designated beneficiary(ies) as shown in the records of the Corporation, any
earned and unpaid Base Salary as of Executive’s employment termination date
(which, for purposes of this Section 4(a), shall be the date of Executive’s
death); accrued but unused vacation time as of the end of the month in which
Executive dies; the amount of any unreimbursed expenses described in
Section 2(f), which were incurred by Executive before the date of Executive’s
death; and benefits, if any, that Executive’s estate, or other designated
beneficiary(ies), is then entitled to receive under the benefit plans of the
Corporation in which Executive was an eligible participant. Additionally, the
Corporation shall pay to Executive’s estate, or other designated
beneficiary(ies), at the end of the fiscal year in which Executive’s termination
of employment occurs, a pro rata portion of Executive’s target Bonus for the
year in which Executive’s termination of employment occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(a), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

(b) Termination Upon Disability. The Corporation may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable, as determined in good faith by the Board, to perform the essential
functions of Executive’s position, even with reasonable accommodation, for six
(6) consecutive months. In the event that Executive’s employment is terminated
pursuant to this Section 4(b), Executive shall receive payment for any earned
and unpaid Base Salary as of Executive’s employment termination date (which, for
purposes of this Section 4(b), shall be the date specified by the Board);
accrued but unused vacation time as of the end of the month in which the
termination of employment for disability occurs; the amount of any unreimbursed
expenses described in Section 2(f), which were incurred by Executive before
Executive’s termination date; and benefits, if any,

 

4



--------------------------------------------------------------------------------

that Executive is then entitled to receive under the benefit plans of the
Corporation in which Executive was an eligible participant. In addition, after
Executive’s termination date, Executive shall receive long term disability
benefits under the applicable benefit plans of the Corporation to the extent
Executive qualifies for such benefits. In the event that Executive’s employment
is terminated as a result of a determination pursuant to this Section 4(b), and
provided that Executive has executed a general release in a form and substance
satisfactory to the Corporation, the Corporation also shall provide to Executive
as severance the payment of an amount equal to Executive’s highest Base Salary
during the twelve (12) month period prior to the termination date and the target
Bonus for the year in which such termination occurs, payable in equal
installments on the Corporation’s regular pay schedule over a period of twelve
(12) months. All of the foregoing payments and benefits shall be paid less all
applicable federal, state or local taxes and other normal payroll deductions, if
any. Except as expressly provided in this Section 4(b), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits
provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date.

(c) Voluntary Termination. Executive may voluntarily terminate Executive’s
employment with the Corporation at any time. In the event that Executive’s
employment is terminated under this Section 4(c), Executive shall receive
payment for any earned and unpaid Base Salary as of Executive’s voluntary
employment termination date (which, for purposes of this Section 4(c), shall be
the date Executive ceases to perform Executive’s duties hereunder as stated in
Executive’s letter of resignation or as specified by the Board); accrued but
unused vacation time as of Executive’s voluntary employment termination date;
the amount of any unreimbursed expenses described in Section 2(f), which were
incurred by Executive before Executive’s voluntary employment termination date;
and benefits, if any, Executive is then entitled to receive under the benefit
plans of the Corporation in which Executive was an eligible participant. All of
the foregoing payments and benefits shall be paid less all applicable federal,
state or local taxes and other normal payroll deductions, if any. Except as
expressly provided in this Section 4(c), the Corporation shall have no
obligation to make any other payment, including severance or other compensation
of any kind or payment in lieu of notice, and all other benefits provided by the
Corporation to Executive under this Agreement or otherwise shall cease as of
Executive’s termination date.

(d) Termination for Cause.

(i) Termination; Payment of Accrued Benefits. The Board may terminate
Executive’s employment with the Corporation at any time for “Cause” (as defined
below). In the event that Executive’s employment is terminated for Cause under
this Section 4(d), Executive shall receive payment for all earned but unpaid
Base Salary as of Executive’s employment termination date (which, for purposes
of this Section 4(d), shall be the date specified by the Board); accrued but
unused vacation time as of Executive’s termination date; the amount of any
unreimbursed expenses described in Section 2(f), which were incurred by
Executive before Executive’s termination date; and benefits, if any, Executive
is then entitled to receive under the benefit plans of the

 

5



--------------------------------------------------------------------------------

Corporation in which Executive was an eligible participant. All of the foregoing
payments and benefits shall be paid less all applicable federal, state or local
taxes and other normal payroll deductions. Except as expressly provided in this
Section 4(d), the Corporation shall have no obligation to make any other
payment, including severance or other compensation of any kind or payment in
lieu of notice, and all other benefits provided by the Corporation to Executive
under this Agreement or otherwise shall cease as of Executive’s termination
date.

(ii) Definition of Cause. For purposes of this Agreement, the Corporation shall
have “Cause” to terminate Executive’s employment upon the occurrence of any of
the following: (A) a material breach by Executive of the terms of this
Agreement; (B) any act of theft, misappropriation, embezzlement, intentional
fraud or similar conduct by Executive involving the Corporation or any
affiliate; (C) the conviction or the plea of nolo contendere or the equivalent
in respect of a felony involving an act of dishonesty, moral turpitude, deceit
or fraud by Executive; (D) any damage of a material nature to the business or
property of the Corporation or any affiliate caused by Executive’s willful or
grossly negligent conduct; or (E) Executive’s failure to act in accordance with
any specific lawful instructions given to Executive in connection with the
performance of Executive’s duties for the Corporation or any affiliate.

(e) Termination Without Cause.

(i) Termination; Payment of Accrued Benefits. The Corporation at any time
without prior written notice may terminate Executive’s employment without cause.
In the event Executive’s employment is terminated without cause, Executive shall
receive payment for all earned but unpaid Base Salary as of Executive’s
termination date (which, for purposes of this Section 4(e), shall be the date
specified by the Board); accrued but unused vacation time as of Executive’s
termination date; the amount of any unreimbursed expenses described in
Section 2(f), which were incurred by Executive before Executive’s termination
date; and benefits, if any, Executive is then entitled to receive under the
benefit plans of the Corporation in which Executive was an eligible participant.

(ii) Payment of Severance Benefits. In the event Executive’s employment is
terminated without cause under this Section 4(e), and provided that Executive
has executed a general release in a form and substance satisfactory to the
Corporation, the Corporation also shall provide to Executive as severance:

(A) the payment of an amount equal to Executive’s Base Salary and target Bonus
for the year in which such termination of employment occurs, payable in equal
installments on the Corporation’s regular pay schedule over a period of twelve
(12) months (“Salary Continuation”), provided that, in the event of Executive’s
death subsequent to the commencement of payments pursuant to this sub-paragraph
4(e)(ii)(A), the balance of the Salary Continuation amount will be paid to
Executive’s estate, or other designated beneficiary(ies) as shown in the records
of the Corporation;

 

6



--------------------------------------------------------------------------------

(B) the payment to Executive, at the end of the fiscal year in which Executive’s
termination of employment occurs, of a pro rata portion of Executive’s target
Bonus for the year in which Executive’s termination occurs, prorated for
Executive’s actual employment period during such year and adjusted for
performance;

(C) continuation of Executive’s participation in the Corporation’s health and
welfare benefits (other than disability benefits) until the earlier of
(x) twelve (12) months following Executive’s termination or (y) such time as
Executive is covered by comparable programs of a subsequent employer;

(D) continuation of Executive’s participation in any executive perquisites
applicable to Executive until the earlier of (x) twelve (12) months following
Executive’s termination or (y) such time as Executive is covered by comparable
perquisites of a subsequent employer;

(E) Executive shall vest in any stock or stock option grants awarded to
Executive pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan, or
any successor plan, on a pro-rated basis as of Executive’s termination date;
provided, however, Executive shall not be entitled to take ownership or
otherwise receive settlement of such pro-rated stock award(s) until the end of
the performance period associated with that stock award; provided, further,
that, Executive shall not be entitled to exercise, take ownership or otherwise
receive settlement of such pro-rated stock option award(s) until the scheduled
vest date associated with that tranche of the stock option award(s); provided,
further, that, upon vesting of Executive’s pro-rated stock option award(s),
Executive shall have ninety (90) days from that vesting date to exercise such
stock options. The value of any pro-rated stock option award shall be based on
the exercise price and the fair market value at the time of exercise; and

(F) the provision of not less than eighteen (18) months of executive-level
outplacement services at the Corporation’s expense; provided, however, the
expense for such services in any calendar year shall not exceed eighteen percent
(18%) of the amount equal to Executive’s highest Base Salary during the twelve
(12) month period prior to the termination date and the target Bonus for the
year in which such termination occurs.

All of the foregoing payments and benefits in this Paragraph 4(e) shall be paid
less all applicable federal, state or local taxes and other normal payroll
deductions, if any. Except as expressly provided in this Section 4(e), the
Corporation shall have no obligation to make any other payment, including
severance or other compensation of any kind or payment in lieu of notice, and
all other benefits provided by the Corporation to Executive under this Agreement
or otherwise shall cease as of Executive’s termination date.

 

7



--------------------------------------------------------------------------------

(f) Termination for Good Reason.

(i) Termination; Payment of Accrued Benefits and Severance. Notwithstanding
anything in this Section 4 to the contrary, Executive may voluntarily terminate
Executive’s employment with the Corporation for “Good Reason” (as defined
below). In the event Executive’s employment is terminated for Good Reason under
this Section 4(f), Executive shall receive the benefits set forth in
Section 4(e), subject to the terms and conditions set forth therein, including,
without limitation, Executive ‘s execution of a general release in a form and
substance satisfactory to the Corporation, upon or within ninety (90) days
following the occurrence of an event constituting “Good Reason.” All of the
foregoing payments and benefits shall be paid less all applicable federal, state
or local taxes and other normal payroll deductions, if any. Except as expressly
provided in this Section 4(f), the Corporation shall have no obligation to make
any other payment, including severance or other compensation of any kind or
payment in lieu of notice, and all other benefits provided by the Corporation to
Executive under this Agreement or otherwise shall cease as of Executive’s
termination date.

(ii) Definition of Good Reason. For purposes of this Agreement, Executive shall
have “Good Reason” to terminate Executive’s employment upon the occurrence of
any of the following: (A) a material adverse change in Executive’s position
causing it to be of materially less stature, responsibility, or authority
without Executive’s written consent, and such a materially adverse change shall
in all events be deemed to occur if Executive no longer serves as Vice
President, Human Resources, unless Executive consents in writing to such change;
(B) a reduction, without Executive’s written consent, in Executive’s Base Salary
or the Bonus Executive is eligible to earn under the AIP (or successor plan
thereto), or Executive’s incentive or equity opportunity under any material
incentive or equity program of the Corporation, provided, however, that nothing
herein shall be construed to guarantee Executive’s Bonus for any year if the
applicable performance targets are not met; and provided further that it shall
not constitute Good Reason hereunder if the Corporation makes an appropriate pro
rata adjustment to the applicable Bonus and targets under the AIP or any
successor plan in the event of a change in the Corporation’s fiscal year; (C) a
material reduction without Executive’s consent in the aggregate health and
welfare benefits provided to Executive pursuant to the health and welfare plans,
programs and arrangements in which Executive is eligible to participate; or
(D) the failure of the Corporation to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement. Unless Executive
provides written notification of an event described in sub-clauses (A) through
(D) above within ninety (90) days after Executive knows or has reason to know of
the occurrence of any such event, Executive shall be deemed to have consented
thereto and such event shall no longer constitute Good Reason for purposes of
this Agreement. If Executive provides such written notice to the Corporation,
the Corporation shall have ten (10) business days from the date of receipt of
such notice to affect a cure of the event described therein and, upon cure
thereof by the Corporation to the reasonable satisfaction of Executive, such
event shall no longer constitute Good Reason for purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

(g) Termination Upon Change of Control.

(i) Termination; Payment of Severance. In the event of Executive’s “Termination
Upon Change of Control” (as defined below), Executive shall receive the benefits
set forth in Section 4(e), subject to the terms and conditions set forth
therein, including without limitation Executive’s execution of a release in a
form and substance satisfactory to the Corporation; provided, however, that the
payment set forth in Section 4(e)(ii)(A) shall be an amount equal to one and
one-half (1  1/2) times Executive’s Base Salary and target Bonus and made in a
lump sum paid within thirty (30) days of Executive’s termination date, and not
in installments over a twelve (12) month period as provided in
Section 4(e)(ii)(A); provided, further, that all of Executive’s outstanding
stock and stock option awards shall vest and become immediately exercisable as
provided in the Del Monte Foods Company 2002 Stock Incentive Plan, or any
successor plan.

(ii) Gross-Up Payment. In the event the lump sum payment set forth in
Section 4(g)(i) above (the “Payment”) is an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Company shall pay Executive an additional
cash payment (the “Gross-Up Payment”) in an amount such that after payment by
Executive of all taxes, including, without limitation, any income taxes and
Excise Tax imposed upon the Gross-Up Payment, Executive shall retain an amount
equal to the Excise Tax imposed upon the Payment and the Gross-Up Payment;
provided that, such Gross-Up Payment shall only be paid if the original Payment
exceeds the Section 280G excess parachute payment criterion by five percent
(5%) or more. The Gross-Up Payment shall be subject to and paid net of any
applicable withholding. The amount of any Gross-Up Payment or Excise Tax shall
be reasonably determined by the Company after consultation with its legal and
tax advisors.

(iii) Definition of Termination Upon Change of Control. For purposes of this
Section 4(g) “Termination Upon Change of Control” means (A) the termination of
Executive’s employment by the Corporation without cause during the period
commencing on the date the “Change of Control” (as defined in the Del Monte
Foods Company 2002 Stock Incentive Plan, or any successor stock incentive plan)
occurs and ending on the date which is two (2) years after the Change of
Control; or (B) any resignation by Executive for Good Reason within two
(2) years after the occurrence of a Change of Control; but (C) “Termination Upon
Change of Control” shall not include any termination of Executive’s employment
by the Corporation for Cause, as a result of the death or disability of
Executive, or as a result of the voluntary termination of Executive’s employment
for reasons other than Good Reason.

(iv) Except as expressly provided in this Section 4(g), the Corporation shall
have no obligation to make any other payment, including severance or other
compensation of any kind or payment in lieu of notice, and all other benefits

 

9



--------------------------------------------------------------------------------

provided by the Corporation to Executive under this Agreement or otherwise shall
cease as of Executive’s termination date. Any amounts due Executive under this
Section 4(g) are in the nature of severance payments or liquidated damages,
which contemplate both direct damages and consequential damages that may be
suffered as a result of Executive’s termination of employment, and are not in
the nature of a penalty.

(h) At-Will Employment. Executive understands and agrees that Executive’s
employment with the Corporation is at-will, which means that either Executive or
the Corporation may, subject to the terms of this Agreement, terminate this
Agreement at any time with or without cause and with or without notice. Any
modification of the at-will nature of this Agreement must be in writing and
executed by Executive and the Corporation.

(i) Ongoing Obligations. Executive acknowledges that the Corporation and
Executive have ongoing rights and obligations relating to intellectual property
and confidential information of the Corporation, together with fiduciary rights
and obligations, which will survive the termination of Executive’s employment.

5. Indemnification. In the event Executive is made, or threatened to be made, a
party to any legal action or proceeding, whether civil or criminal, including
any governmental or regulatory proceedings or investigations, by reason of the
fact that Executive is or was a director or officer of the Corporation or Del
Monte Foods Company or serves or served any other corporation fifty percent
(50%) or more owned or controlled by the Corporation in any capacity at the
Corporation’s request, Executive shall be indemnified by the Corporation, and
the Corporation shall pay Executive’s related expenses when and as incurred, all
to the fullest extent permitted by the laws of the State of Delaware, and the
Corporation’s Certificate of Incorporation and Bylaws.

6. Proprietary Information Obligations. During Executive’s employment by the
Corporation, Executive will have access to and become acquainted with the
Corporation’s confidential and proprietary information, including but not
limited to information or plans regarding the Corporation’s customer
relationships; personnel; technology and intellectual property; sales, marketing
and financial operations and methods; and other compilations of information,
records and specifications (collectively “Proprietary Information”). Executive
shall not disclose any Proprietary Information of the Corporation, or of any
affiliate, directly or indirectly, to any person, firm, company, corporation or
other entity for any reason or purpose whatsoever, nor shall Executive make use
of any such Proprietary Information for Executive’s own purposes or for the
benefit of any person, firm, company, corporation or other entity (except the
Corporation and any affiliate) under any circumstances, during or after the term
of this Agreement, except as reasonably necessary in the course of Executive’s
employment for the Corporation or as authorized in writing by the Corporation.
All files, records, documents, computer-recorded or electronic information and
similar items relating to the business of the Corporation or any affiliate,
whether prepared by Executive or otherwise coming into Executive’s possession,
shall remain the exclusive property of

 

10



--------------------------------------------------------------------------------

the Corporation or the affiliate, respectively, and Executive agrees to return
all property of the Corporation or the affiliate in Executive’s possession and
under Executive’s control immediately upon any termination of Executive’s
employment, and no copies thereof shall be kept by Executive.

7. Noninterference. In consideration of the terms hereof, Executive agrees that
while employed by the Corporation pursuant to this Agreement and for a period of
two (2) years thereafter, Executive agrees not to: (i) directly or indirectly,
either on Executive’s own account or for any corporation, company, limited
liability company, partnership, joint venture or other entity or person
(including, without limitation, through any existing or future affiliate),
solicit any employee of the Corporation or any existing or future affiliate to
leave his or her employment or knowingly induce or knowingly attempt to induce
any such employee to terminate or breach his or her employment agreement with
the Corporation or any existing or future affiliate, if any; or (ii) directly or
indirectly (including, without limitation, through any existing or future
affiliate), solicit, cause in any part or knowingly encourage any current or
future customer of or supplier to the Corporation or any existing or future
affiliate to modify the business relationship, or cease doing business in whole
or in part, with the Corporation or any such affiliate.

8. Injunctive Relief. The parties hereto agree that damages would be an
inadequate remedy for the Corporation in the event of a breach or threatened
breach of Sections 6 or 7 of this Agreement by Executive, and in the event of
any such breach or threatened breach, the Corporation may, either with or
without pursuing any potential damage remedies, obtain and enforce an injunction
prohibiting Executive from violating this Agreement and requiring Executive to
comply with the terms of this Agreement.

9. Warranties and Representations. Executive hereby represents and warrants to
the Corporation that:

(a) Executive acknowledges and agrees that Executive considers the restrictions
set forth in Sections 6 or 7 to be reasonable both individually and in the
aggregate, and that the duration, geographic scope, extent and application of
each of such restrictions are no greater than is necessary for the protection of
the Corporation’s legitimate interests. It is the desire and intent of Executive
and the Corporation that the provisions of Sections 6 or 7 shall be enforced to
the fullest extent possible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. The Corporation and Executive
further agree that if any particular provision or portion of Sections 6 or 7
shall be adjudicated to be invalid or unenforceable, such adjudication shall
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made. The Corporation and Executive
further agree that in the event that any restriction herein shall be found to be
void or unenforceable but would be valid or enforceable if some part or parts
thereof were deleted or the period or area of application reduced, such
restriction shall apply with such modification as may be necessary to make it
valid, and Executive and the Corporation empower a court of competent
jurisdiction to modify, reduce or otherwise reform such provision(s) in such
fashion as to carry out the parties’ intent to grant the Corporation the maximum
allowable protection consistent with the applicable law and facts.

 

11



--------------------------------------------------------------------------------

(b) In the event a court of competent jurisdiction or other tribunal or
person(s) mutually selected by the parties to resolve any dispute (collectively
a “Court”) has determined that Executive has violated the provisions of this
Agreement, the running of the time period of such provisions so violated shall
be automatically suspended as of the date of such violation and shall be
extended for the period of time from the date such violation commenced through
the date that the Court determines that such violation has permanently ceased.

(c) Executive is not now under any obligation of a contractual or
quasi-contractual nature known to Executive that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
Executive of Executive’s obligations hereunder; and

(d) Executive has been or has had the opportunity to be represented by legal
counsel in the preparation, negotiation, execution and delivery of this
Agreement and understands fully the terms and provisions hereof.

10. Miscellaneous.

(a) Notices. Any notice or communication required or permitted by this Agreement
shall be deemed sufficiently given if in writing and, if delivered personally,
when it is delivered or, if delivered in another manner, including without
limitation, by facsimile (with confirmation of receipt and a confirmation copy
sent by U.S. Mail or overnight delivery), the earlier of when it is actually
received by the party to whom it is directed or when the period set forth below
expires (whether or not it is actually received): (i) if deposited with the U.S.
Postal Service, postage prepaid, and addressed to the party to receive it as set
forth below, forty-eight (48) hours after such deposit as registered or
certified mail; or (ii) if accepted by Federal Express or a similar delivery
service in general usage for delivery to the address of the party to receive it
as set forth next below, twenty-four (24) hours after the delivery time promised
by the delivery service.

To the Corporation:

Del Monte Corporation

One Market at The Landmark

P.O. Box 193575

San Francisco, California 94119-3575

Fax: 415/247-3263

Attention: Board of Directors and Secretary

To Executive:

The most recent home address for Executive as set forth in the Corporation’s
personnel records.

 

12



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. If any term or provision (or any portion thereof) of this
Agreement is determined by a court to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other terms and provisions (or
other portions thereof) of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or provision (or any
portion thereof) is invalid, illegal or incapable of being enforced, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the transactions contemplated
hereby and the terms and provisions hereof are fulfilled to the greatest extent
possible.

(c) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement. Signatures may
be exchanged by electronic facsimile with machine evidence of transmission.

(d) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Corporation, and the
Corporation’s successors and assigns. Executive may not assign any of
Executive’s duties or rights under this Agreement without the prior written
consent of the Corporation, which consent will not unreasonably be withheld.
Except for Executive’s estate or designated beneficiary under Section 4(a),
nothing in this Agreement, express or implied, is intended to confer upon any
third person any rights or remedies under or by reason of this Agreement.

(e) Attorneys’ Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach thereof,
the prevailing party shall be entitled to reasonable attorneys’ fees, as well as
costs and disbursements, in addition to any other relief to which Executive or
the Corporation may be entitled; provided that, notwithstanding the foregoing,
Executive shall be entitled to reimbursement by the Corporation of all
reasonable legal fees incurred by Executive in connection with any enforcement
of Sections 4(g) and 5 of the Agreement.

(f) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties.

(g) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law, and not
the law of conflicts, of the State of California except as otherwise provided in
Section 10(b) above.

(h) Further Assurances. Each of the parties hereto agrees to use all reasonable
efforts to take or cause to be taken, all appropriate actions, and to cause to
take or to be taken, all things necessary, proper or advisable under applicable
laws to effect the transactions contemplated by this Agreement, including
without limitation, execution and delivery to the Corporation of such
representations in writing as may be requested by the Corporation in order for
it to comply with applicable federal and state securities laws.

 

13



--------------------------------------------------------------------------------

(i) Fees and Expenses Relating to Agreement. Each of the parties hereto shall
bear his or its own fees and expenses incurred in connection with the
preparation of this Agreement and the transactions contemplated hereby.

11. ENTIRE AGREEMENT. This Agreement, including any documents incorporated by
reference herein, contains the Corporation’s entire understanding with Executive
related to the subject matter hereof, and supersedes and preempts any prior or
contemporaneous understandings, agreements, or representations by or between the
parties, or by or between Executive and Del Monte Foods Company, written or
oral. Without limiting the generality of the foregoing, except as provided in
this Agreement, all understandings and agreements, written or oral, relating to
the employment of Executive by the Corporation or Del Monte Foods Company, or
the payment of any compensation or the provision of any benefit in connection
therewith or otherwise are hereby terminated and shall be of no future force and
effect.

[Remainder of page intentionally left blank.

Signatures on following page.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

EXECUTIVE:

 

/s/ Richard W. Muto

     

10/29/04

Richard W. Muto       Date CORPORATION:       DEL MONTE CORPORATION       By:  

/s/ David L. Meyers

     

11/11/04

Name:   David L. Meyers       Date Title:  

Executive Vice President

Administration & Chief Financial Officer

      COMPANY (For purposes of Section 11 only):       DEL MONTE FOODS COMPANY
      By:  

/s/ David L. Meyers    

     

11/11/04

Name:   David L. Meyers       Date Title:  

Executive Vice President

Administration & Chief Financial Officer

     

 

15